 We meet this year under inauspicious circumstances. There is a storm brewing that threatens to sink the United Nations. We are fortunate to be guided by you Sir, in this difficult moment. Coming from a brother country in Asia, we know that Bangladesh has weathered many a storm with courage, determination and grit. With this background and your considerable political and diplomatic experience, I am confident that you will provide us with the right leadership to guide us through the difficult days ahead.
Please allow me also to pause a moment to place on record our deep appreciation for the work done by your predecessor, Ambassador Jaime de Pinies. He saw the United Nations through one of its most triumphant moments, the fortieth anniversary celebrations. He also provided firm and determined leadership at the resumed session to ensure that the financial crisis did not overwhelm the United Nations. We thank him.
There is a consensus that the United Nations is going through one of its most difficult periods. Some call it the "crisis of multilateralism". The Chinese word for "crisis" is a combination of two characters: "danger" Wei and "opportunity" This is the situation that the United Nations faces today.
The danger is clear. The gradual erosion of faith in the United Nations, evidenced by the growing practice of financial withholdings, threatens the financial integrity of the Organization. The Secretary-General has periodically issued reports on the "current financial crisis" to remind Members how fragile the financial situation is. In his report dated 21 August 1986, he said that against assessed contributions of $US 978 million payable as at 1 January 1986, only $US 568 million had been collected by the end of July. If these withholdings continue, the United Nations may have to cease operations one day.
What is to be done? One thing is clear. A ship passing through a storm cannot proceed under full sail. When treacherous winds and currents appear,
seasoned sailors trim their sails, batten down their hatches and offload excess baggage. Wisely, the captain of our ship, the Secretary-General, has begun doing this. Even more wisely, the Member States endorsed his actions at the resumed session of the General Assembly in April this year.
These are, however, only short-term measures. For the long term, the United Nations can only continue to function when there is a reasonable consensus among all its Members that this is an Organization worth saving. The fortieth anniversary celebrations, which saw the largest gathering mankind has seen of Heads of State or Government, seemed to indicate that all nations were committed to this Organization. One year later, the United Nations coffers are running dry. The same nation States have locked up their purses. Such actions always speak louder than words.
The money needed to save the United Nations is a pittance. The annual budget of the United Nations is $US 800 million. It is just a drop in the ocean compared to the world's combined income of about $US 13 trillion, or more accurately it is only 0.006 per cent of the combined world income. If our world is not able to squeeze out this small amount to keep the United Nations functioning, it is a clear sign that the international community has lost faith in the United Nations.
It will not be easy to rebuild this Organization. The small States, which make up the vast majority of the membership, have never lost faith. They know that global adherence to the principles of the United Nations Charter is crucial for their survival. We need the United Nations, as Article 1 of the Charter states: "to develop friendly relations among nations based on respect for the principle of equal rights and self-determination of peoples". If these principles disappear, together with the United Nations, life for the small States could become very hazardous.
Yet a United Nations composed only of small States would be a pointless Organization. The threats to small States will always come from the medium-sized States and the big Powers. We need their continued adherence to the principles of the United Nations Charter. And we need their continued commitment to the Organization. How can we achieve this?
Perhaps we should see what the small States did at the very beginning of the United Nations. Here I quote from the classic work of Inis Claude, "Swords into Plowshares":
"Small States are not necessarily the saints of the international community; if great nations are inclined to abuse their strength by behaving dictatorially, small ones are often tempted to abuse their weakness by behaving irresponsibly. But many small State representatives at San Francisco displayed a high degree of statesmanship. They did not challenge the principle of great Power leadership. Indeed, they welcomed it and relied upon it, but they made great and somewhat successful exertions to modify it, and to confine its expression within tolerable bounds." (New York, Random House: 3rd edition, 1964, p. 57) Unfortunately, many small States have failed to realize the wisdom of such moderation in our deliberations. Instead; we have constantly passed resolutions, routinely, recklessly and often selectively condemning a great Power. This has not brought us any closer to our goal of convincing any great Power to behave otherwise. All our resolutions should be carefully crafted, tempered by wisdom and judgment, to persuade great Powers that it is in their interest to take cognizance of the needs of small States. The reckless attacks of previous years have led to the inevitable result that both the Soviet Union and the United States decided, no matter what their other disagreements may be, to ignore and sometimes to undermine the United Nations. It is not surprising that the largest financial withholdings have been made by the Soviet Union and the United States. The art of political moderation must be relearned by all of us.
The immediate complaints of the super-Powers and the larger nation States concern the financial management of the Organization. The Secretary-General has wisely alerted us to their complaints. He said on 18 December 1985:
"Even though the budget adopted by the Fifth Committee provides for a real growth of only 0.1 per cent. Member States which account for almost 80 per cent of the assessed budget either cast a negative vote or abstained in the vote. This is disturbing evidence of a growing division in the membership on financial matters which, if long continued, can have very negative implications for the Organization.
This financial crisis is only a symptom of greater disillusionment with the United Nations. None the less, we can and should resolve it quickly. The choice for small States is clear. We can either continue to engage in long and unseemly negotiations over the finances needed to keep the United Nations going or we can concentrate on substantive political issues. The longer we argue over what is, relatively, a financial drop in the ocean, the less attention we can pay to substantive political issues.
If we fail to resolve these financial problems the United Nations will shrink ana die. If it dies, all its considerable political achievements over the years and all the resolutions that we have adopted reaffirming the inter national community's moral and legitimate stands on the critical issues of apartheid and Namibia, the Middle East and Palestine and Kanpuchea and Afghanistan will also disappear.
Fortunately for us, the Group of High-Level Intergovernmental Experts, which was entrusted with the task of reviewing administrative and financial matters in the United Nations, has come up with a reasonable report recommending some reforms. Staff should be reduced by 15 per cent and the overstaffed higher levels by 25 per cent. Fewer consultants should be hired. Official travel should be curtailed. The political departments should be consolidated. The forty-first session of the General Assembly should quickly endorse those recommendations.
There is, unfortunately, one unresolved issue in the report of the Group of Kigh-Level Intergovernmental Experts, and this concerns the critical question of budgetary management. I fear that if this issue is not resolved quickly the financial crisis will drag on. The existence of the United Nations will continue to be precarious. Each time the Organization stumbles the interests of the small States suffer. As they make up the vast majority of the membership, the small States can easily vote in any budgetary procedure they like - as the* have tended
 to do, against the wishes of the larger States, in regard to budgetary natters. This reckless use of our votes has unfortunately led us to the present crisis and will only ensure the continuation of the crisis. If we try to do the same with the budgetary procedure, we shall only aggravate the problems of the United Nations, and solve none.
last year, just before the fortieth anniversary celebrations, former Presidents of the General Assembly met at a seminar in !Mew York. With their collective wisdom, they passed on some pieces of advice to us. One was that the making of decisions by consensus should be encouraged and incorporated in the rules of procedure. We should heed that advice. Consensus is what we should aim for in financial matters.
Where I come from, in South-East Asia, we have word for consensus: it is mushawarah. Consensus, in our definition, consensus does not mean that any Member State, large or small, has the power of veto. It means a spirit of give and take, a spirit of understanding each other 's interests.
Fundamentally, this is the new understanding we have to recreate in the United Nations. We have to rebuild the political compact that once existed between the small States and the great Powers on the role and purpose of the United Nations. We cannot afford to ignore the views of the great Powers. The Charter itself confers many special responsibilities on the five permanent member States of the Security Council, including the high responsibility of selecting the Secretary-General.
Those special rights go hand in hand with a special duty and obligation to maintain the strength and integrity of the Organization. Tragically, four of the five permanent member States have not taken their duties seriously in respect of their financial obligations. They have indulged in the illegal practice of withholding finance, which threatens to cripple the Organization.
Article 17 (2) of the United Nations Charter clearly states that
"The expenses of the Organization shall be borne by the Members as apportioned by the General Assembly." The operative word is "shall". It is our obligation as States Members of the United Nations to pay our assessed contributions to the United Nations budget whatever complaints we may have about the Organization. As a gesture of good faith, permanent members should cease the illegal practice of withholding and pay their dues.
I do not expect that these problems will be resolved easily or quickly. Political trends evolve slowly. Even though the anti-United Nations mood is at a high point in many countries, the pendulum will swing back if the United Nations sends the right signals to the international community. Until these difficult moments pass and the storm clears, the United Nations will have to run a tight ship, and our captain, the Secretary-General, must quickly resolve the administrative and other management problems that plague the Organization.
We are counting upon the President of the General Assembly to forge a consensus agreement on budgetary questions that will be acceptable to all Member States, to ensure that the financial trickle that keeps the Organization going will not dry up completely in the near future.

